Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-2, 4-10, 12, 31-35, 37-40 is withdrawn in view of the IDS filed on 12/31/2020.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 8-10, 12, 31-34, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 2018/0199359 A1) (Cao herein after) view of Khan et al. (US 2009/0098876 A1) (Khan herein after) and INTEL CORPORATION: "Grant-less and non-orthogonal UL transmissions in NR", 3GPP DRAFT; R1-167698 GRANT-LESS AND NON-ORTHOGONAL UL TRANSMISSIONS IN NR, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CED vol. RAN WG1, no. Gothenburg, Sweden; 20160822 - 20160826 21 August 2016 (2016-08-21), XP051126036 (IDS) (Intel herein after).

Re Claim 1, Cao discloses a method for transmitting data, comprising: 
sending, by a first device using a first transmission mode (predefined transmission resources hopping pattern, initial transmission of the first batch data using assigned UL transmission resources, [0147]-[0149]), first data to a second device (UE uplink transmission to BS, [0149]), the first data being autonomously sent by the first device (grant free transmission, [0142]); and 
performing, by the first device using a second transmission mode (next available resources for retransmission, [0152]), retransmission of all or part of the first data, the second transmission mode being different from the first transmission mode, wherein part of the first data is transmitted each time (retransmit the first batch data using the next available resources, [0152]-[0155]).
Cao discloses the claimed invention except explicitly teaches retransmission of all or part of the first data when there is no acknowledgement (ACK) or negative-acknowledgement (NACK) indication being received from the second device after sending the first data to the second device, wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first number of transmission layer, the first data to the second 
However, Khan discloses wireless communication system with retransmission wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first number of transmission layer (layers transmission, Layer-1 and layer-2, [0052]), the first data to the second device; the first number of transmission layer being greater than 1 (layers transmission, Layer-1 and layer-2, [0052]); the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a single layer transmission mode, the retransmission of all or part of the first data for multiple times (retransmission with rank 1, [0055]-[0059]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Cao, by making use of the technique taught by Khan, in order to improve the frequency resources usage.
Both references are within the same field of digital signal processing, and in particular of retransmission control, the modification does not change a fundamental operating principle of Cao, nor does Cao teach away from the modification (Cao merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the retransmission taught by Khan is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of  wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first number of transmission layer, the first data to the second device; the performing, by the first device 
In additional, Intel discloses grant-less and non-orthogonal uplink transmission comprising retransmission of all or part of the first data when there is no acknowledgement (ACK) or negative-acknowledgement (NACK) indication being received from the second device after sending the first data to the second device (In case when UE does not receive ACK response or receives NACK response from eNB, certain link adaptation mechanisms, e.g., transmit power ramping, MCS adjustment or repetition level ramping for retransmission can be considered to further improve the link budget. For instance, the repetition level can be increased to improve the robustness and link-budget of the subsequent transmission attempts, page 3/3-4/3, 5 Discussion on ACK response and retransmission).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the retransmission taught by Intel with the combined teachings to further improve the signal processing efficiency.  

Re Claim 2, the combined teachings disclose the method according to claim 1, Cao discloses wherein the first data autonomously sent by the first device is sent by the first device without receiving a scheduling grant from another device (grant free transmission, [0142]).

Re Claim 4, the combined teachings disclose the method according to claim 1, except explicitly teaches wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first antenna port, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or 
However, Cao discloses UL configuration field comprising antenna port field ([0210]-[0218]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first antenna port, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second antenna port, the retransmission of all or part of the first data, the second antenna port being different from the first antenna port in order to improve the signal quality.

Re Claim 5, the combined teachings disclose the method according to claim 1, except explicitly teaches wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first precoding matrix, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second precoding matrix, the retransmission of all or part of the first data, the second precoding matrix being different from the first precoding matrix.
However, Cao discloses resource re-configuration wherein UEs comprising different beams ([0124]); UL transmission scheme with different MCSs ([0125]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same 

Re Claim 8, the combined teachings disclose the method according to claim 1, except explicitly teaches wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first beam, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second beam, the retransmission of all or part of the first data, the second beam being different from the first beam.
However, Cao discloses resource re-configuration wherein UEs comprising different beams ([0124]); UL transmission scheme with different MCSs ([0125]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first beam, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second beam, the retransmission of all or part of the first data, the second beam being different from the first beam.


However, Cao discloses resource re-configuration wherein fields for power control related parameters that may serve a similar purpose as the one used for LTE semi-persistent scheduling ([0135]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first transmission power, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second transmission power, the retransmission of all or part of the first data, the second transmission power being different from the first transmission power.

Re Claim 10, the combined teachings disclose the method according to claim 1, Cao discloses wherein the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device, the retransmission of all or part of the first data when there is no scheduling grant or acknowledgment/negative-acknowledgement (ACK/NACK) indication being received from the second device after sending the first data to the second device (UE may choose to immediately retransmit the first batch data using the next available resources, 

Re Claim 12, the combined teachings disclose the method according to claim 1, Cao discloses wherein a transmission mode used by the first device for initial transmission or retransmission of the first data is pre-configured by the second device for the first device, or predetermined by the first device and the second device, or determined by the first device (UE derive the transmission resources based on predefined rules, receiving the transmission resource assignment, [0147], UE obtain assigned resources, [0149]).

Re Claim 31, Cao discloses a device for transmitting data, comprising: 
a memory, a processor and a transceiver, the memory (processor, computer readable storage medium, UE [0026]) being configured to store a program; 
wherein the processor is configured to execute the program and, when the program is executed, implement a method for transmitting data based on the transceiver ([0026]), the method comprising: 
sending, using a first transmission mode (predefined transmission resources hopping pattern, initial transmission of the first batch data using assigned UL transmission resources, [0147]-[0149]), first data to a second device (UE uplink transmission to BS, [0149]), the first data being autonomously sent by the device (grant free transmission, [0142]); and 
performing, using a second transmission mode, retransmission of all or part of the first data (next available resources for retransmission, [0152]), the second transmission mode being different from the first transmission mode , wherein part of the first data is transmitted each time (retransmit the first batch data using the next available resources, [0152]-[0155]).

However, Khan discloses wireless communication system with retransmission wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first number of transmission layer (layers transmission, Layer-1 and layer-2, [0052]), the first data to the second device; the first number of transmission layer being greater than 1 (layers transmission, Layer-1 and layer-2, [0052]); the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a single layer transmission mode, the retransmission of all or part of the first data for multiple times (retransmission with rank 1, [0055]-[0059]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Cao, by making use of the technique taught by Khan, in order to improve the frequency resources usage.
Both references are within the same field of digital signal processing, and in particular of retransmission control, the modification does not change a fundamental operating principle of Cao, nor does Cao teach away from the modification (Cao merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using 
In additional, Intel discloses grant-less and non-orthogonal uplink transmission comprising retransmission of all or part of the first data when there is no acknowledgement (ACK) or negative-acknowledgement (NACK) indication being received from the second device after sending the first data to the second device (In case when UE does not receive ACK response or receives NACK response from eNB, certain link adaptation mechanisms, e.g., transmit power ramping, MCS adjustment or repetition level ramping for retransmission can be considered to further improve the link budget. For instance, the repetition level can be increased to improve the robustness and link-budget of the subsequent transmission attempts, page 3/3-4/3, 5 Discussion on ACK response and retransmission).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the retransmission taught by Intel with the combined teachings to further improve the signal processing efficiency.  

Re Claim 32, the combined teachings disclose the device according to claim 31, Cao discloses wherein the first data autonomously sent by the device is sent by the device without receiving a scheduling grant from another device (grant free transmission, [0142]).

Re Claim 33, the combined teachings disclose the device according to claim 31, except explicitly teaches wherein the sending, using a first transmission mode, first data to a second device comprises: sending, using a first antenna port, the first data to the second device; the performing, using a second transmission mode, retransmission of all or part of the first data comprises: performing, using a second antenna port, the retransmission of all or part of the first data, the second antenna port being different from the first antenna port.
However, Cao discloses UL configuration field comprising antenna port field ([0210]-[0218]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first antenna port, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second antenna port, the retransmission of all or part of the first data, the second antenna port being different from the first antenna port in order to improve the signal quality.

Re Claim 34, the combined teachings disclose the device according to claim 31, except explicitly teaches wherein the sending, using a first transmission mode, first data to a second device comprises: sending, using a first precoding matrix, the first data to the second device; the performing, using a second transmission mode, retransmission of all or part of the first data comprises: performing, using a second precoding matrix, the retransmission of all or part of the first data, the second precoding matrix being different from the first precoding matrix.


Re Claim 37, the combined teachings disclose the device according to claim 31, except wherein the sending, using a first transmission mode, first data to a second device comprises: sending, using a first beam, the first data to the second device; the performing, using a second transmission mode, retransmission of all or part of the first data comprises: performing, using a second beam, the retransmission of all or part of the first data, the second beam being different from the first beam.
However, Cao discloses resource re-configuration wherein UEs comprising different beams ([0124]); UL transmission scheme with different MCSs ([0125]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first beam, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or 

Re Claim 38, the combined teachings disclose the device according to claim 31, except wherein the sending, using a first transmission mode, first data to a second device comprises: sending, using a first transmission power, the first data to the second device; the performing, using a second transmission mode, retransmission of all or part of the first data comprises: performing, using a second transmission power, the retransmission of all or part of the first data, the second transmission power being different from the first transmission power.
However, Cao discloses resource re-configuration wherein fields for power control related parameters that may serve a similar purpose as the one used for LTE semi-persistent scheduling ([0135]) and retransmit the first batch data using the next available resources ([0152]-[0155]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Cao to achieve the same expected result of wherein the sending, by a first device using a first transmission mode, first data to a second device comprises: sending, by the first device using a first transmission power, the first data to the second device; the performing, by the first device using a second transmission mode, retransmission of all or part of the first data comprises: performing, by the first device using a second transmission power, the retransmission of all or part of the first data, the second transmission power being different from the first transmission power.
	
Re Claim 39, the combined teachings disclose the device according to claim 31, wherein the performing, using a second transmission mode, retransmission of all or part of the first data comprises: performing the retransmission of all or part of the first data when there is no scheduling grant or acknowledgment/negative-acknowledgement (ACK/NACK) indication being received from the second 

Re Claim 40, the combined teachings disclose the device according to claim 31, wherein a transmission mode used by the device for initial transmission or retransmission of the first data is pre-configured by the second device for the device, or predetermined by the device and the second device, or determined by the device (UE derive the transmission resources based on predefined rules, receiving the transmission resource assignment, [0147], UE obtain assigned resources, [0149]).

Claims 6, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 2018/0199359 A1) (Cao herein after), Khan et al. (US 2009/0098876 A1) (Khan herein after) and INTEL CORPORATION: "Grant-less and non-orthogonal UL transmissions in NR", 3GPP DRAFT; R1-167698 GRANT-LESS AND NON-ORTHOGONAL UL TRANSMISSIONS IN NR, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CED vol. RAN WG1, no. Gothenburg, Sweden; 20160822 - 20160826 21 August 2016 (2016-08-21), XP051126036 (IDS) (Intel herein after), further in view of Yue et al. (US 2012/0082259 A1) (Yue herein after).

Re Claim 6, the combined teachings disclose the method according to claim 5, except wherein the method further comprises: acquiring, by the first device using a cycling manner, a precoding matrix used for each transmission of all or part of the first data from a preconfigured precoding matrix set.

Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Yue, in order to improve the transmit signal quality.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the precoding taught by Yue is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the method further comprises: acquiring, by the first device using a cycling manner, a precoding matrix used for each transmission of all or part of the first data from a preconfigured precoding matrix set. 

Re Claim 35, the combined teachings disclose the device according to claim 34, except wherein the method further comprises: acquiring, using a cycling manner, a precoding matrix used for each transmission of all or part of the first data from a preconfigured precoding matrix set.
However, Yue discloses precoder selections for HARQ in UL MIMO comprising use of predefined precoding matrix (fixed or cycle) among a set of precoding matrix ([0006]) and Cao discloses retransmit the first batch data using the next available resources ([0152]-[0155]).

Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the precoding taught by Yue is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the method further comprises: acquiring, by the first device using a cycling manner, a precoding matrix used for each transmission of all or part of the first data from a preconfigured precoding matrix set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH T LAM/Primary Examiner, Art Unit 2631